89 S.E.2d 259 (1955)
242 N.C. 645
Virginia Plerce BASNIGHT
v.
T. G. BASNIGHT, Jr.
No. 104.
Supreme Court of North Carolina.
September 28, 1955.
James & Hite, Greenville, for defendant, appellant.
James & Speight, Greenville, for plaintiff, appellee.
PER CURIAM.
Two members of the Court, Winborne and Higgins, JJ., not sitting, but with Devin, Emergency Justice, participating in lieu of Winborne, J., and the Court being of the unanimous opinion that the judgment entered below is erroneous in directing that the defendant be committed to jail for an indefinite period rather than for thirty days as prescribed by statute, G.S. § 5-4, but with the six sitting members of the Court being evenly divided in opinion whether prejudicial or reversible error otherwise has been shown, the judgment below will be modified so as to limit the defendant's confinement in jail to thirty *260 days. Subject to this modification, the judgment is affirmed in accordance with the precedents which require a majority vote to overthrow a judgment of the Superior Court. Alexander v. Auten's Auto Hire, 175 N.C. 720, 95 S.E. 850.
Modified and affirmed.
WINBORNE and HIGGINS, JJ., took no part in the consideration or decision of this case.